Opinion issued August 20, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00212-CV
                           ———————————
     JOHN T. PRESTON; BRILLIANT NOVELTY, LLC; C CHANGE
     INVESTMENTS, LLC; AND CHRISTOPH HENKEL, Appellants
                                        V.
   JANET NORTHRUP, CHAPTER 7 TRUSTEE FOR THE ESTATE OF
                    NC12, INC., Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-61430


                         MEMORANDUM OPINION

      Appellants have filed an unopposed motion to dismiss this appeal. No

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the
appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.

                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.




                                        2